*774OPINION
There were numerous motion and exceptions filed in this case, but in last analysis the case narrows down to the question of whether or not. the defendants are in position to question plaintiff’s claim that he is the sole heir of Pernicie Newman Gaston.
In support of his contention that he is the sole heir of Pernicie Newman Gaston, plaintiff filed in evidence a certified copy of the judgment of the Civil District Court of the Parish of Orleans in the matter entitled Succession, of Pernicie Newman Gas-ton, No. 142,154 on the docket of that court, dated May 10, 1922, recognizing him, plaintiff, as the sole heir of Pernicie Newman Gaston, his sister, and, as such, ordering him placed in possession of her successi()n.
Plaintiff also filed in evidence, for the restricted purpose of showing its nullity, the judgment of the District Court of Cad-do parish, Louisiana, in the matter of the Succession of Pernicie Newman Gaston, dated August 29, 1918, recognizing the defendants as the sole heirs of Pernicie Newman Gaston and as such ordering them placed in possession of her succession.
In their petition in that matter the defendants alleged—•
“That Mrs. Pernicie Newman Gaston, their cousin, a resident of the Parish of Orleans, departed this life at her domicile in the City of New Orleans, Louisiana, on the 12th day of May, A.D., 1918. * * * ”
Under these allegations it is clear that the Civil District Court of the Parish of Orleans had jurisdiction in the matter of the Succession of Pernicie Newman Gaston and that the District Court of Caddo parish had not jurisdiction.
It is equally clear that under the judgment of the Civil District Court of the Parish of Orleans recognizing plaintiff as the sole heir of his deceased sister Pernicie Newman Gaston and as such putting him in possession of her succession the plaintiff James J. Taylor had a prima facie valid title to the property in controversy and that defendants are in possession of the property sued for without title and are trespassers thereon and also that they had no right to the proceeds of the life insurance policy on the life of Pernicie Newman Gaston that they collected.
Under the authority of Gravenberg vs. Savoie, 8 La. Ann. 499, and Rowson vs. Barbee, 51 La. Ann. 352, 25 South. 139, it is clear that plaintiff, who has produced a *775title in himself prima facie valid, dating back to 1907, which is eleven years anterior to the possession by defendants, cannot be defeated in his effort to recover the property sued for by the defendants, who are mere trespassers, and who do not, in their answer, claim to be the owners of the property.
We have carefully read and considered the able and well written reasons of the learned judge of the District Court for his judgment and find his judgment correct.
It is therefore ordered, adjudged and decreed that the judgment appealed from be affirmed with costs.